Daly, J.
— This action was brought to set aside a conveyance of real estate, made, first, by Keim and wife to Chamberlin, and then by Chamberlin to Keim’s wife, upon the ground of fraud. To enable the plaintiff to maintain the action, it was necessary for him to show that he bad a judgment against Keim (Reubens v. Joel, 3 Kernan, 488); for, unless he stood in the relation of a judgment creditor, he could not attack the conveyance of Keim and wife to Chamberlin. He offered the record of a judgment in evidence, and, as between Mm and Keim, that record was conclusive. Neither of the parties to that judgment could attack it collaterally in any subsequent proceeding. But Chamberlin and Mrs. Keim, who was Chamberlin’s grantee, were not es-topngd from impeaching it. They were not parties to the judg-me* and a judgment is conclusive only upon parties to it, or those succeeding to their rights, or standing in the same relation or character. 2 Phillips, 42; Dutchess of Kington’s case, 20 How. S. T. 538; 2 Cow. & Hill’s Notes, note 10 to note 86. Mrs. Keim and Chamberlin had nothing to do with the judgment ; were in no way bound or affected by it, and it was competent for them to maintain that Neusbaum was not a judgment creditor, by showing that the judgment was fraudulent upon the face of the record, or to impeach the lonco fides of it by evidence aliunde, and if they succeeded in doing so, they established that the plaintiff had no right to bring the action.
They objected, upon the trial, that the statement of facts upon which the judgment was entered up was not in compliance with the Code. The statement was in these words: “ The confession of j udgment is for a debt j ustly due to the plaintiff, arising upon the following facts: the said plaintiff, at various times, in the years 1854 and 1855, sold and delivered to me large quantities cf meat, and upon such sale there is now justly due to the plaintiff, as aforesaid, a balance in the said sum of $2,114, with interest thereon, from the 18th dajr of February, 1855.” The objection was sustained, and the plaintiff then offered to prove the consideration and facts of the indebtedness in detail in sup*523port of tbe judgment, but tbe court refused to allow him to do so, and the complaint was dismissed.
If the statement upon which the judgment was entered up was insufficient, the plaintiff could not help it out by evidence aliunde at the trial. It was no judgment, unless it was entered up in conformity with the requisitions of section 383 of the Code. Boyden v. Johnson, 11 How. 506.
I think the decision of the j udge at the trial was correct. What the Code requires is a statement of facts and not conclusions. There must be a concise statement of the facts out of which the indebtedness arose. The fact stated is, that the plaintiff sold and delivered to the defendant Keim, at various times, in the years 1854 and 1855, large quantities of meat; then follows a conclusion that there was then justly due to the plaintiff, upon^Fuch sale, a balance in the sum of $2,114. This is not stating facts which show the existence of an indebtedness to $2,114 — facts from which the legal and logical conclusion is, the existence of an indebtedness to that amount. If there was a balance, that balance was the difference between the whole amount or value of the meat furnished, and the amount by which it was reduced, either by payment, set-off or otherwise, and that must appear, or there is no statement of the facts. It is simply stating that there was a balance due the plaintiff of $2,114, upon a sale of meat, without showing the facts out of which that balance, which is the indebtedness, arose, further than that it arose from a sale of meat, the amount or value of which is not stated, nor the amount by which it was reduced, nor how, whether by payment, set-off or otherwise. In the most essential requisite, it is but the statement of a conclusion, founded.upon facts not disclosed, and known only to the party making the statement. In view of the end designed to be accomplished by the new provision, which was, to furnish additional security to creditors against a fraudulent combination by the parties to a judgment, it would never do to sanction such a mode of stating the facts out of which the indebtedness arose. Chappel v. Chappel, 2 Kern 215. They are- to be stated concisely, not with the minuteness and detail of *524a bill of particulars, but the substantial facts must appear which show how the indebtedness arose: — not the inferences or conclusions of the party making the statement. Boyden v. Johnson, 11 How. 503; Schoolcraft v. Thompson, 9 ibid. 61 ; 7 ibid. 446 ; Post v. Coleman, 9 ibid. 64 ; Stebbins v. East Society, 12 ibid. 410 ; Greenwood v. Donaldson, ibid. 142; Davis v. Morris, 21 Barb. 152 ; Delaware v. Ensign, ibid. 85.
Judgment affirmed.